                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 17-cv-0304-WJM-NRN

PEACE OFFICERS’ ANNUITY AND BENEFIT FUND OF GEORGIA, Individually and
on Behalf of All Others Similarly Situated, and
JACKSONVILLE POLICE AND FIRE PENSION FUND, Individually and on Behalf of All
Others Similarly Situated,

       Plaintiffs,

v.

DAVITA INC.,
KENT J. THIRY,
JAMES K. HILGER, and
JAVIER J. RODRIGUEZ,

       Defendants.


                       ORDER DENYING MOTION TO DISMISS


       This case arises out of Defendant DaVita Inc.’s (“DaVita”) relationship to the

American Kidney Fund (“AKF”) and statements made by DaVita executives Kent Thiry,

James Hilger, and Javier Rodriguez (together with DaVita, “Defendants”) about DaVita’s

financial performance and its relationship to AKF. Plaintiffs Peace Officers’ Annuity and

Benefit Fund of Georgia (“POA”) and Jacksonville Police and Fire Pension Fund

(“Jacksonville Fund”) (together, “Plaintiffs”) bring this action pursuant to Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) on behalf of

themselves and others who purchased or otherwise acquired common stock of DaVita

between February 26, 2015, and October 6, 2017 (the “Class Pe riod”). They allege that

Defendants made a variety of fraudulent statements or omissions in connection with the
sale of DaVita stock, which caused Plaintiffs to purchase DaVita stock at artificially

inflated prices.

       Now before the Court is Defendants’ Motion to Dismiss (the “Motion”) in which

Defendants argue that Plaintiffs lack standing to assert claims for statements made

after October 14, 2016, and that Plaintiffs have failed to sufficiently plead fraudulent

statements, scienter, and loss causation. (ECF No. 43.) For the reasons discussed

below, the Court denies Defendants’ Motion.

                                    I. BACKGROUND

       The following factual summary is drawn from Plaintiffs’ Amended Complaint.

A.     Healthcare for End-Stage Renal Disease Patients

       At the center of this action is DaVita’s business of providing dialysis to end-stage

renal disease (“ESRD”) patients. Because of the expensive and time-consuming nature

of dialysis, ESRD patients often have difficulty finding or maintaining employment.

(ECF No. 36 ¶ 38.) In 1972, Congress recognized the challenge faced by ESRD

patients and made all ESRD patients eligible for Medicare at any age and regardless of

financial circumstance. (Id.) Medicare covers 80% of ESRD patients’ dialysis

treatments as well as kidney transplant and aftercare. (Id. ¶ 39.) Patients are liable for

the remainder of dialysis costs, and may be eligible for state-run Medicaid programs for

those remaining costs not covered by Medicare. (Id. ¶ 39.)

       Some ESRD patients are insured by private group plans through an employer or

other private insurance. When the Affordable Care Act (“ACA”) went into effect in

January 2014, ESRD patients’ insurance options expanded because commercial



                                             2
insurers could no longer exclude coverage for preexisting conditions. (Id. ¶ 41.) Private

insurance plans typically reimburse dialysis providers at much greater rates than

Medicare or Medicaid, “i.e., up to $4,000 per treatment, as opposed to only $300 per

treatment.” (Id. ¶ 42.)

       Pursuant to a rule issued by the Centers for Medicare & Medicaid Services

(“CMS”), private plans serve as the patients’ primary insurer for a 30-month

“coordination period,” during which Medicare is a secondary insurer. (Id. ¶ 40.) After

that period, Medicare becomes the primary insurer, and private insurance becomes

secondary. (Id.)

B.     AKF Commercial Premium Assistance

       AKF provides charitable premium assistance (“CPA”) to ESRD patients who

would otherwise have difficulty affording insurance premiums and cost of care. (Id.

¶ 50.) AKF is the largest provider of third-party CPA for ESRD patients in the country,

and is funded almost entirely by dialysis providers. (Id.) In 2015, AKF reported over

$260 million in donations, 80% of which, according to press reports, was provided by

DaVita and its competitor Fresenius. (Id. ¶ 51.) Plaintiffs allege that DaVita donated in

excess of $100 million to AKF in 2015, and imply that DaVita increased its annual

donation in 2016. (Id.)

       The federal government has been aware of the AKF’s CPA program for at least

twenty years. In 1997, AKF sought an advisory opinion from the Department of Health

and Human Services’ Office of Inspector General (“OIG”) regarding funding of CPA for

ESRD patients for Medicare Part B or Medigap premiums. OIG Ad. Op. 97-1, 1997 W L



                                            3
34684549. Under the arrangement proposed by AKF, it would assess applicants’

eligibility and financial need, and award CPA solely based on those factors; AKF would

not take into account the identify of the referring facility or amount of any donor’s

contribution. Id. Donor companies certified that they would not track the amount that

AKF pays on behalf of patients at their facilities, but could consider what they would

have otherwise paid on behalf of financially needed patients. Id. In addition, donor

companies agreed not to disclose the amount of their donations or method of

calculating contributions, nor place restrictions or conditions on donations. Id. Based

on the information provided, the OIG stated that the proposed arrang ement would not

constitute grounds for the imposition of civil monetary penalties under Section 231(h) of

the Health Insurance Portability and Accountability Act of 1996. Id.

C.     DaVita’s Business Practices

       DaVita’s profits are primarily driven by private insurance, due to the much greater

reimbursement rates of private insurers. While commercially insured patients comprise

approximately 10% of DaVita’s patient population, those patients drive nearly 100% of

its profits and 33–36% of its revenues. (Id. ¶¶ 4, 43–44.)

       Plaintiffs allege that DaVita “intentionally and illegally ‘steered’ as many ESRD

patients as it could,” including Medicare- and Medicaid-eligible patients, “into

commercial plans by paying their premiums for them through AKF.” (Id. ¶ 53.) Plaintiffs

set forth in great detail, with reference to internal DaVita documents and confidential

witness statements, how DaVita tracked the acquisition of “private pay” patients at its

facilities, incentivized patient steering by offering bonuses to employees, prepared



                                             4
training and instructional materials for employees that disparaged Medicare and

Medicaid, and designed materials to convince patients that Medicare and Medicaid

were worse options than private insurance. (Id. ¶¶ 54–103.)

      Specifically, Plaintiffs allege that DaVita tracked the acquisition of “private pay”

patients, including patients who switched from Medicaid to Medicare to commercial

plans (described in one instance as “private insurance wins” and a “leading indicator” of

performance for one of DaVita’s divisions). (Id. ¶¶ 55–59.) They also claim that DaVita

insurance counselors were required to regularly circulate internal DaVita spreadsheets

that listed patients with commercial insurance as their primary insurer, reimbursement

rates for dialysis treatments under each plan, and how much money was collected by

DaVita for each patient. (Id. ¶¶ 61, 100.) According to Plaintiffs, DaVita implemented

formal incentive programs for employees, regions, and divisions that acquired the most

privately insured patients (id. ¶¶ 62–67, 97–99), and, by 2015, had developed a

“Medicaid Opportunity” initiative, which formalized a company-wide plan to direct all

current patients to private insurance with AKF CPA helping patients afford otherwise

unaffordable private insurance premiums (id. ¶¶ 81–82, 89). Confidential Witness 3

(“CW 3”), a former insurance counselor for DaVita clinics in and around Austin, Texas,

explains that DaVita conducted training for insurance counselors that emphasized the

benefits to DaVita of having patients with private insurance, rather than Medicaid or

Medicare. (Id. ¶¶ 85, 91, 92.)

      Plaintiffs also allege that DaVita’s educational materials pushed all ESRD

patients toward private insurance, regardless of individualized medical or financial



                                             5
need, by “telling patients that Medicaid and Medicare would not meet their medical

needs, and was much worse than private insurance.” (ECF No. 36 ¶¶ 68, 72, 76; see

also id. ¶¶ 69–80, 92.) Plaintiffs cite an example of DaVita counseling a patient, who

had obtained private insurance prior to becoming a DaVita patient but struggled to pay

premiums, on the “benefits of having private insurance as primary as opposed to

Medicare.” (Id. ¶ 78.) They also cite an example of Confidential Witness 5’s (“CW 5”)

husband being told by DaVita staff not to enroll in Medicare, and a DaVita social worker

not allowing CW 5’s husband to fill out paperwork to enroll in Medicare, which CW 5

and her husband wanted as a safety net. (Id. ¶ 95.)

       According to Plaintiffs, DaVita also instructed employees to assure ESRD

patients concerned about monthly premiums for private insurance that they may qualify

for CPA through AKF, and employees assisted patients in applying for CPA through

AKF. (Id. ¶¶ 70, 79.) Confidential Witness 1 (“CW 1”), a former DaVita insurance

counselor who worked at several facilities in the New York City area, explained that

signing up patients for the AKF CPA program was “a way to force exchange plans on

people.” (Id. ¶ 82.)

       Plaintiffs also reference public comments filed in response to CMS’s August 18,

2016 Request for Information (“RFI”) regarding dialysis companies’ steering patients to

commercial insurance plans with AKF would paying patient premiums. (Id.

¶¶ 106–112.) They cite the comments of a former DaVita social worker who stated that

DaVita insurance counselors would assure ESRD patients that they would “preapprove

them for AKF” CPA. (Id. ¶ 111.) Another former insurance counselor stated that



                                           6
DaVita closely tracked “their AKF enrolles and how much money goes for each person

that receives assistance.” (Id. ¶ 112.)

       In response, DaVita contends that it has a statutory obligation to “educate ESRD

patients about any financial resources—such as CPA—that may be available to help

pay for their care.” (ECF No. 43 at 15.)

D.     Public Scrutiny of and Reaction to the AKF CPA Program

       In July 2016, UnitedHealth sued the American Renal Association for fraud,

alleging that the organization targeted Medicaid- and Medicare-eligible patients, and

convinced them to enroll in UnitedHealth commercial plans using financial assistance

from the AKF. (ECF No. 36 ¶ 104.)

       On August 18, 2016, CMS issued the RFI seeking information about dialysis

companies steering Medicare- and Medicaid-eligible ESRD patients on to commercial

health plans through the ACA and use of the AKF CPA program. (Id. ¶ 106.) CMS

expressed concern that “some organizations may be engaging in enrollment activities

that put their profit margins ahead of their patients’ needs.” (Id.) DaVita responded to

the RFI on September 22, 2016, stating that it “does not steer patients toward any

particular insurance option or plan. DaVita educates its patients so that they are able to

make informed decisions that are in their best interest.” (Id. ¶ 117.)

       On October 23, 2016, the St. Louis Post-Dispatch published an investigative

report, based on internal DaVita e-mails and interviews with former DaVita employees,

which suggested that DaVita systematically steered patients toward commercial plans

and AKF CPA. (Id. ¶¶ 118–21.) After publication of the article, DaVita’s stock price



                                             7
dropped by $2.86 per share. (Id. ¶ 122.)

       On October 31, 2016, DaVita issued a press release stating that it would

“suspend support for applications to the . . . charitable premium assistance by patients

enrolled in minimum essential Medicaid coverage who are seeking additional coverage

on a 2017 ACA Plan.” (Id. ¶ 123.) DaVita stated that this change would impact only

1% of its patient population. (Id. ¶ 124.) The press release included only the financial

impact for the ESRD patients with ACA plans receiving CPA from AKF, not the total

number of its ESRD patients with commercial plans receiving assistance. (Id. ¶ 127.)

       On December 14, 2016, CMS published an interim final rule requiring dialysis

providers to disclose to commercial insurers which patients received AKF CPA

assistance. (Id. ¶ 133.)1 In the summary of comments received in response to the RFI,

CMS observed that “all commenters on the topic—including insurance companies,

dialysis facilities, patients, and non-profit organizations—stated that they believe many

dialysis facilities are paying for or arranging payment for individual market health care

premiums for the patients they serve.” (Id.) In addition, “[c]omments also described

that, even though it is financially beneficial to suppliers, enrollment in individual market

coverage paid for by dialysis facilities or organizations affiliated with dialysis facilities

can lead to . . . harm to patients.” (Id.)



       1
         On January 25, 2017, Judge Amos L. Mazzant of the Eastern District of Texas issued
an order preliminarily enjoining the interim final rule for failure to comply with the notice and
comment procedures of the Administrative Procedures Act. Dialysis Patients Citizens v.
Burwell, 2017 WL 365271, at *6 (E.D. Tex. Jan. 25, 2017). The case is currently stayed, and
CMS has not sought further notice and comment. Although the interim final rule does not have
the force and effect of law, it helpfully summarizes the comments received in response to the
RFI and CMS’s impressions based on those comments.

                                                8
       On December 25, 2016, the New York Times published an article that described

the relationship between AKF and its largest donors, including DaVita, and suggested

that AKF denied CPA to patients of dialysis companies who did not donate to AKF. (Id.

¶¶ 134–35.) It also discussed AKF’s guidelines, which allegedly “instruct[ed] dialysis

providers to track the amount of money their patients received from the AKF and

donate an equivalent amount back to the program in order for patients to receive

premium assistance.” (Id. ¶ 135.)

       On Friday, January 6, 2017, the federal government opened an investigation and

served a subpoena on DaVita related to AKF and CPA. (Id. ¶ 136.) DaVita stock fell

from $65.79 on that day to $63.38 per share on Monday, January 9, 2017. (Id.)

       On January 12, 2017, a shareholder activist group wrote a letter to DaVita’s

board questioning DaVita’s increase in commercial patients after the ACA went into

effect and its relationship with AKF. (Id. ¶ 138.) In DaVita’s Form 10-K filed with the

SEC on February 24, 2017, DaVita noted that insurance com panies had started to

include provisions to refuse to accept CPA, which could impact the number of patients

able to afford commercial plans. (Id. ¶ 141.) On May 2, 2017, DaVita noted “lower

enrollment of patients on the ACA plans” and that its commercial mix dropped

significantly. (Id. ¶ 142.)

       DaVita subsequently confirmed that over 4,000 patients also received AKF CPA

for employer group and COBRA plans, and estimated that its loss in operating income if

patients no longer received AKF assistance for commercial non-ACA plans would

amount to $450 million in financial exposure. (Id. ¶ 152.) These numbers were in



                                            9
addition to the “2,000 Medicaid patients who were enrolled in ACA plans with AKF

assistance,” with a potential financial impact of $140 million. (Id. ¶ 142.)

       In September and October 2017, third-party reports estimated that “as much as

60–80% of [DaVita’s] earning power is derived from its AKF relationship” and described

the AKF relationship as “DaVita’s sole moat, or a sustainable economic advantage

separating it from competitors.” (Id. ¶¶ 148–49.) Plaintiffs contend that DaVita’s stock

dropped over 6%, from $61.26 to $57.49 in reaction to the Septem ber 22, 2017 report,

and nearly 10%, from $59.82 to $53.89 in reaction to the October 9, 2017 report. ( Id.

¶¶ 148, 151.)

E.     DaVita’s Public Statements

       Plaintiffs allege that DaVita made false and misleading statements and material

omissions during the Class Period in its annual 10-K filings, quarterly 10-Q filings,

statements made in conjunction with those filings and during earnings calls, press

releases, a response to the CMS RFI, and during the 2017 Capital Markets Day.

(Id. ¶¶ 153–225.) In detailed allegations, Plaintiffs contend that DaVita made false and

misleading statements, or material omissions, in four ways:

       •        DaVita obscured, with omissions and false statements, the extent to which

                it pushed patients toward private insurance and the impact on its

                performance (id. ¶¶ 175, 189, 192, 198, 208, 222);

       •        DaVita misled investors as to the drivers of its performance and omitted

                material facts regarding the reason for improvement (id. ¶¶ 161–62, 164,

                167, 168, 173, 175, 178, 198, 205, 217);



                                                10
       •      DaVita misrepresented its relationship with AKF as legitimate and arms

              length when, in fact, it had an illicit quid pro quo relationship under which

              DaVita made payments (not donations) in exchange for AKF providing

              premium assistance to DaVita’s patients (id. ¶¶ 157, 159, 170, 181, 184,

              189, 207, 209); and

       •      DaVita’s SEC submissions implied that AKF provided premium assistance

              only to patients who were not eligible for Medicare when in fact DaVita

              pushed Medicare-eligible or -enrolled patients to private insurance plans,

              who then received AKF premium assistance (id. ¶¶ 157, 170, 171,

              219–20).

For each allegation, Plaintiffs recite the allegedly false or misleading statement, the

source of the statement, and the reasons why they believe each statement to be

misleading. (Id. ¶¶ 156–225.)

       In addition, Plaintiffs cite specific facts supporting Defendants’ knowledge of

DaVita’s steering practices by reference to the testimony of former employees (id.

¶¶ 227–232) and to internal Davita documents (id. ¶¶ 233–238). Plaintiffs also allege

with reference to facts in the Amended Complaint that DaVita was aware of federal

investigations regarding AKF and downplayed its relationship with AKF, Defendants

closely monitored DaVita’s commercial mix and reported increasing average dialysis

revenue per treatment, and Defendants knew the AKF CPA was critical to DaVita’s

financial success. (Id. ¶¶ 226–255.)




                                            11
F.     Procedural History

       Plaintiffs filed this action against Defendants on February 1, 2017, alleging

violations of Sections 10(b) and 20(a) of the Exchange Act (ECF No. 1). On November

6, 2017, the Court appointed Plaintiffs as lead plaintiffs and approved their selection of

lead counsel. (ECF No. 30 at 3.) On January 12, 2018, Plaintiffs filed the Amended

Complaint, and Defendants’ instant Motion followed. (ECF Nos. 36 & 43.)

                                   II. LEGAL STANDARDS

A.     Article III Standing

       Article III of the U.S. Constitution restricts federal courts to deciding “cases” and

“controversies.” See U.S. Const. art. III, § 2, cl. 1. These words have been interpreted

to restrict federal courts from giving “advisory opinions,” Flast v. Cohen, 392 U.S. 83, 96

(1968), meaning that a federal court may not resolve questions in the abstract, but

instead may only resolve “disputes arising out of specific facts when the resolution of

the dispute will have practical consequences to the conduct of the parties,” Columbian

Fin. Corp. v. BancInsure, Inc., 650 F.3d 1372, 1376 (10th Cir. 2011).

       To safeguard this restriction, the Supreme Court has articulated a three-element

test for “Article III standing”:

               First, the plaintiff must have suffered an “injury in fact”—an
               invasion of a legally protected interest which is (a) concrete
               and particularized, and (b) “actual or imminent, not
               ‘conjectural’ or ‘hypothetical.’” Second, there must be a
               causal connection between the injury and the conduct
               complained of . . . . Third, it must be “likely,” as opposed to
               merely “speculative,” that the injury will be “redressed by a
               favorable decision.”




                                              12
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations om itted; certain

alterations incorporated).

B.     Rule 12(b)(6)

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

claim in a complaint for “failure to state a claim upon which relief can be granted.” In

reviewing a motion to dismiss under Rule 12(b)(6), the Court will “assume the truth of

the plaintiff’s well-pleaded factual allegations and view them in the light most favorable

to the plaintiff.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir.

2007). “[T]o withstand a motion to dismiss, a complaint must contain enough

allegations of fact ‘to state a claim to relief that is plausible on its face.’” Robbins v.

Okla., 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007) (“Twombly”)). This means that “[t]he burden is on the plaintif f to

frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she

is entitled to relief. ‘Factual allegations must be enough to raise a right to relief above

the speculative level.’” Id. (quoting Twombly, 550 U.S. at 545 & 556). The plaintiff

“does not need detailed factual allegations” but must plead more than merely “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action.” Id.

“[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual

proof of those facts is improbable, and that a recovery is very remote and unlikely.”

Ridge at Red Hawk, 493 F.3d at 1177 (quoting Twombly, 550 U.S. at 556).




                                              13
                                       III. ANALYSIS

A.     Section 10(b) and Pleading Requirements under the Private Securities
       Litigation Reform Act

       “Section 10(b) of the Securities Exchange Act of 1934 and the Securities and

Exchange Commission’s Rule 10b-5 prohibit making any material misstatement or

omission in connection with the purchase or sale of any security.” Halliburton Co. v.

Erica P. John Fund, Inc., 573 U.S. 258, 267 (2014). W hile not explicit in the statute, the

courts have “long recognized” an implied cause of action to enforce Section 10(b) and

its implementing regulations. Id.

       While complaints in civil actions usually require a “short and plain statement of

the grounds for the court’s jurisdiction,” Fed. R. Civ. P. 8(a), a plaintiff alleging a Section

10(b) claim bears a “heavy burden at the pleading stage,” In re Level 3 Commc’ns, Inc.

Sec. Litig., 667 F.3d 1331, 1333 (10th Cir. 2012). A Section 10(b) com plaint must

allege that

              (1) the defendant made an untrue or misleading statement
              of material fact, or failed to state a material fact necessary to
              make statements not misleading; (2) the statement
              complained of was made in connection with the purchase or
              sale of securities; (3) the defendant acted with scienter, that
              is, with intent to defraud or recklessness; (4) the plaintiff
              relied on the misleading statements; and (5) the plaintiff
              suffered damages as a result of his reliance.

Adams v. Kinder-Morgan, Inc., 340 F.3d 1083, 1095 (10th Cir. 2003).

       The Private Securities Litigation Reform Act of 1995 (“PSLRA”) raised the

pleading standard on the first and third elements of a federal securities fraud claim,




                                              14
namely, falsity and scienter, beyond what was required by Rule 8(a) or Rule 9(b).2

Hogan v. Pilgrim’s Pride Corp., 2018 WL 1316979, at *4 (D. Colo. Mar. 14, 2018). T he

PSLRA requires that a plaintiff plead falsity by specifying each allegedly misleading

statement, the reason why the statement is misleading, and, if made on information and

belief, all facts on which that belief is formed. Adams, 340 F.3d at 1095. For scienter,

the complaint must state with particularity, for each act or omission, facts giving rise to a

strong inference that the defendant acted with an intent to defraud or recklessness. Id.

at 1095–96.

B.     Standing to Challenge Statements After October 14, 2016

       Defendants contend that Plaintiffs lack standing to bring claims based on

statements made after their last purchase on October 14, 2016. (ECF No. 43 at 32.)

Defendants note that “the Tenth Circuit has not addressed the specific question of a

plaintiff’s standing to challenge post-purchase statements,” and the only district court

opinion in the Tenth Circuit to address the question (as of the date of Defendants’ reply

brief) found that “the plaintiff had adequately pled it purchased through the entire class

period.” (ECF No. 48 at 15 n.9.) See Andropolis v. Red Robin Gourmet Burgers, Inc.,

505 F. Supp. 2d 662, 676 (D. Colo. 2007).

       Plaintiffs respond that the argument is “nonsense” because “numerous courts

have stated that class representatives do have standing to assert claims under § 10(b)

which arise from statements made after the class representative purchased shares as


       2
         Prior to the PSLRA, Rule 9(b) governed securities fraud claims, and required that
“circumstances constituting fraud . . . be stated with particularity. Malice, intent, knowledge and
other condition of mind may be averred generally.” Adams, 340 F.3d at 1095 (quoting Fed. R.
Civ. P. 9(b)).

                                                15
long as the statements allegedly were made in furtherance of a common scheme to

defraud.” (ECF No. 47 at 22 n.5 (quoting Crowell v. Ionics, Inc., 343 F. Supp. 2d 1, 13

(D. Mass. 2004)) (alterations incorporated).)

       The Seventh and Third Circuits have examined this issue and found that a

plaintiff does not have standing in such circumstances because post-purchase

statements could not have affected the price at which the plaintiff actually purchased.

Roots P’ship v. Lands’ End, Inc., 965 F.3d 1411, 1420 (7th Cir. 1992); Winer Family Tr.

v. Queen, 503 F.3d 319, 325 (3d Cir. 2007). However, other courts “have not strictly

applied the ‘post-purchase’ rule identified in Roots Partnership . . . when multiple

material representations form part of a common course of fraudulent conduct.”

Mariconda v. Farmland Partners Inc., 2018 WL 6307868, at *7 (D. Colo. Dec. 3, 2018)

(citing Crowell, 343 F. Supp. 2d at 13–14, and In re Am. Bus. Fin. Servs., Inc. Sec.

Litig., 413 F. Supp. 2d 378, 393 (E.D. Pa. 2005)).

       The Court is “persuaded that cases . . . which apply a ‘common course of

conduct analysis’ to standing questions are better reasoned than cases that require the

lead plaintiff to have purchased on the last day of the class period.” Crowell, 343 F.

Supp. 2d at 14. In this case, Plaintiffs allege that Defendants perpetrated a course or

scheme of fraud that ended on October 6, 2017, when “the full magnitude of

Defendants’ steering fraud [was] revealed.” (ECF No. 36 at 62 & ¶¶ 146–152.)

Plaintiffs have pled individual standing to bring a Section 10(b) claim based on the fact

that they actually purchased securities and allegedly sustained a loss as the result of

alleged misrepresentations by Defendants during the Class Period. See Crowell, 343



                                            16
F. Supp. 2d at 13 (distinguishing a case in which the plaintiff lacked standing because

he purchased stock before any false or misleading statement was made); Lujan, 504

U.S. at 560–61. Plaintiffs also allege that others who purchased DaVita stock before

and after them (up to October 6, 2017) suffered the same kind of injury arising from the

same course of fraudulent conduct. (ECF No. 36 ¶¶ 279–84.)

       At this pleading stage of the litigation, more is not required. Plaintiffs have

adequately pled individual standing for their own claims occurring within the putative

class period. This suffices, at this juncture in the proceedings, for Plaintiffs to have

standing to assert claims on behalf of the entire class, predicated as such claims are on

the Defendants’ alleged common course of fraudulent conduct undertaken throughout

the Class Period.

       To the extent that Defendants attempt to convert questions of Plaintiffs’ typicality

or adequacy under Rule 23 into a standing question under Rule 12, the Court rejects

Defendants’ end-run around a full Rule 23 briefing. Questions of class certification are

not presently before the Court, and the Court therefore expresses no opinion on

whether Plaintiffs are typical and adequate representatives under Rule 23.

C.     Falsity of statements

       1.     Relevance of the Illegality of the Underlying Conduct

       Defendants claim that Plaintiffs’ entire theory of liability depends on the illegality

or impropriety of steering patients to private insurance with AKF paying patients’

commercial insurance premiums, and statements made by DaVita about its relationship

with AKF. (ECF No. 43 at 12.) Thus Defendants’ arguments on failure to plead falsity

are premised on Plaintiffs’ supposed failure to present law or facts to show that the

                                             17
scheme was illegal. (ECF No. 43 at 12 (“Plaintiffs fail to plead falsity because no law or

facts show that the scheme was illegal.”).) In particular, Defendants argue that

Plaintiffs cannot plead their claims with the particularly required by the PSLRA because

Plaintiffs failed to allege the existence of an underlying illegal steering scheme. (ECF

No. 48 at 8.) See Hogan, 2018 WL 1316979, at *5; Shoemaker v. Cardiovascular Sys.,

Inc., 2017 WL 1180444, at *8 (D. Minn. Mar. 29, 2017).

       However, as a factual matter, not all of Plaintiffs’ claims rest on the purported

illegality of the underlying scheme. (See ECF No. 51 at 3–4.) Certain of the alleged

false statements, particularly those related to educating or steering patients, can be

construed as potentially false or misleading independent of the illegality of the

underlying scheme. The Court will separately address these two categories of

statements: (1) fraudulent statements or omissions not necessarily tied to the alleged

illegal steering scheme; and (2) fraudulent statements or omissions premised on the

impropriety or illegality of DaVita’s underlying conduct.

       2.     Statements Not Premised on the Illegality of the Underlying Scheme

       Certain statements alleged by Plaintiffs to be false or misleading are not solely

predicated on the illegality of DaVita’s relationship to AKF. (ECF No. 36 ¶¶ 175, 189,

192, 198, 208; ECF No. 51 at 4.) These statements relate to DaVita’s disclaimer of

patient steering, while maintaining programs strongly suggesting a business plan to

direct ESRD patients to private insurance, and to DaVita’s attribution of the change in

commercial mix to specific factors, such as the ACA exchanges and an improving

economy, but not DaVita’s company-wide push to persuade all patients to obtain private

insurance. (Id.)

                                            18
Plaintiffs sufficiently plead that the following statements were false or misleading:

•      On September 22, 2016 in response to the RFI: “DaVita does not steer

       patients toward any particular insurance option or plan.” (Id. ¶ 189.)

•      Also on September 22, 2016, in response to the RFI: “To help ensure an

       unbiased presentation of information to the patients, the DaVita

       interdisciplinary team has no outcome incentives. In addition, the team

       does not have knowledge of specific terms or rate agreements between

       DaVita and the commercial payers.” (Id. ¶ 192.)

•      In an October 31, 2016 press release, DaVita again stated that it provided

       “education to its patients.” (Id. ¶ 198.)

•      During a November 2, 2016 conference call with analysts, Thiry stated

       that Defendants “fulfilled our regulatory responsibility to provide

       comprehensive education to our patients”; that “a very small percentage

       of our Medicaid patients determined that an ACA plan was better for

       them”; and DaVita “created a very intense oversight process to make sure

       that we did everything possible to live up to the CMS standards around

       objective presentation of information and absolutely letting the patient

       choose.” (Id. ¶ 208.)

•      In response to a question regarding DaVita’s improvement in its

       commercial mix, a DaVita employee stated on May 14, 2016, that the

       exchanges were a “portion of the improvement. The improvement we’ve

       seen over a multiple-quarter period is in part due to exchanges and in part



                                          19
              due to improving economy and in some cases it’s difficult to discern which

              is where.” (Id. ¶ 175.)

       Plaintiffs contend that the first four statements were false and misleading

because “DaVita’s steering of ESRD patients was its key business strategy” and

“DaVita did not present ‘balanced’ information to patients . . . neglecting to mention the

serious implications” of choosing a private plan with AKF assistance. (Id. ¶¶ 190, 193,

200, 210–11.) In addition, Plaintiffs contend that “DaVita specifically trained its

employees to have knowledge of commercial reimbursement rates,” citing to internal

DaVita documents and statements by several former DaVita employees. (Id. ¶ 194.)

       For the last statement, Plaintiffs contend that it was materially false or misleading

because “this growth was not driven ‘due to exchanges’ now available to ESRD patients

as a result of the ACA, or an ‘improving economy’” but rather DaVita’s (allegedly

illegitimate) plans to steer all ESRD patients, including those with or eligible for

government insurance, to commercial insurance plans regardless of individualized

need. (Id. ¶ 176.) See In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 258 (2d. Cir. 2016)

(“[A]t the moment the company chooses to speak, it takes upon itself the obligation to

speak truthfully, and it is the breach of that obligation which forms the basis for the

§ 10(b) claim.” (emphasis in original)).

       Defendants raise a variety of arguments that Plaintiffs have failed to adequately

plead any false or misleading statement. Defendants first argue that Plaintiffs have not

alleged facts sufficient to support a claim of illegal steering because they fail to identify

with particularity the “when, where and who was involved” in the purportedly illegal

scheme. (ECF No. 43 at 28.) This criticism is unavailing because it is premised on

                                             20
identifying conduct related to an illegal scheme and, as just discussed, Plaintiffs’

allegations related to certain steering statements are in fact not all predicated on an

underlying illegal scheme.

       Defendants also criticize Plaintiffs’ failure to identify any DaVita patient who was

steered onto “unnecessary or detrimental insurance.” (Id.) However, as an example of

such steering, Plaintiffs cite CW 5’s experience of DaVita staff refusing to allow CW 5’s

husband to enroll in Medicare. (ECF No. 36 ¶ 95.) Moreover, Plaintiffs do not

necessarily have to demonstrate that any patient was in fact steered; at this stage, it is

sufficient to plead that DaVita expressly disclaimed steering and publicly attributed

success to other factors, while fully cognizant that it had a policy of directing ESRD

patients to private insurance and internal metrics to demonstrate its success in directing

patients.

       Finally, Defendants claim that Plaintiffs cannot rely on evidence of DaVita’s

2014–15 initiatives to support the falsity of statements made in 2016. (ECF No. 43 at

32.) As a factual matter, Plaintiffs’ support for allegations of steering go through at least

early 2016. (ECF No. 36 ¶¶ 95, 101.) According to the 2014–2015 documents

referenced by Plaintiffs, DaVita characterized its business plan as patient education,

even though the program allegedly pushed people to enroll in private insurance plans.

DaVita’s 2016 statements challenged by Plaintiffs emphasize the allegedly educational

nature of DaVita’s actions. It is thus a reasonable inference that DaVita’s educational

(potential steering) activities continued into 2016 and through the date of the allegedly

fraudulent statements. Whether DaVita’s program changed by the time it made the

2016 statements is a question best left for summary judgment or trial.

                                             21
        Defendants do not make any arguments as to the materiality of these

statements, nor do they contend that the statements were not made in connection with

the sale of securities. The Court will not address arguments not actually raised and

briefed by the parties. Therefore, the Court finds that Plaintiffs have adequately pled

that Defendants made false or misleading statements regarding steering and attributing

DaVita’s success to other factors.

        3.     Statements Premised on the Illegality of the Underlying Scheme

        The remainder of the allegedly false or misleading statements are premised on

the impropriety or illegality of DaVita’s relationship with AKF. These statements

concern which types of patients were eligible and targeted for AKF CPA, DaVita’s

relationship to AKF, and whether DaVita failed to disclose that its performance was

based on illegal conduct. (ECF No. 36 ¶¶ 157, 159, 161, 164, 170, 171, 173, 178, 181,

184.)

        Because Plaintiffs adequately plead a claim for relief based on certain of

Defendants’ false statements, the Court need not at this juncture determ ine whether

Plaintiffs have also adequately pled the falsity of these statements premised on the

illegality of the underlying scheme. This is not to say that claims based on the

remaining statements would necessarily survive summary judgment or a Rule 50

motion at trial. Nonetheless, at this time, Plaintiffs have sufficiently pled particular facts

regarding Defendants’ false or misleading statements that, taken as true, would form

the basis for a securities fraud action against Defendants.

D.      Scienter

        To establish scienter, Plaintiffs must “state with particularity facts giving rise to a

                                               22
strong inference that the defendant acted with the required state of mind.” 15 U.S.C.

§ 78u-4(b)(2)(A). Scienter in this context requires “a mental state embracing intent to

deceive, manipulate, or defraud, or recklessness.” Adams, 340 F. 3d at 1105 (internal

quotation marks omitted). Recklessness is “conduct that is an extreme departure from

the standards of ordinary care, and which presents a danger of misleading buyers or

sellers that is either known to the defendant or is so obvious that the actor must have

been aware of it.” City of Philadelphia v. Fleming Cos., Inc., 264 F.3d 1245, 1258 (10th

Cir. 2001) (internal quotation marks omitted). A court inquires “whether all of the facts

alleged, taken collectively, give rise to a strong inference of scienter, not whether any

individual allegation, scrutinized in isolation, meets that standard.” Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308, 323 (2007). The court “must take into

account plausible opposing inferences.” Id.

       With regard to the statements discussed in Part C.2 above, Plaintiffs have

adequately pled facts giving rise to a strong inference that Defendants made the

statements in question with an intent to deceive. Plaintiffs allege that DaVita knew that

its statements publicly denying steering patients to ACA plans, made feasible by the

AKF CPA, were false when made, and knew that its improving financials were

attributable to that companywide effort, and not necessarily as a result of other

economic factors. Specifically, Plaintiffs allege, with reference to internal documents

and confidential witness statements, that Defendants were aware, or should have been

aware, of DaVita’s alleged steering program, as well as DaVita’s efforts to move

patients to private insurance plans with AKF CPA. Through these averments, Plaintiffs



                                             23
clearly allege that Defendants made these statements with the intent to deceive

investors about the true source of the DaVita’s success, as well as about the extent to

which it relied on AKF and CPA.

       Defendants argue that Plaintiffs fail to adequately allege scienter as to steering

because “knowledge of ‘steering’ does not equate to knowledge of illegal conduct.”

(ECF No. 43 at 34.) Defendants state that “the internal company documents and

former employees’ accounts pled here, Opp. at 23–24, aver, at most, that the

Defendants knew about the Medicaid Opportunity program’s existence, not its alleged

illegality.” (ECF No. 48 at 16.) However, as discussed above, the falsity of Defendants’

disclaimer of steering does not necessarily depend on the alleged illegality of DaVita’s

relationship to AKF. Defendants also add that they “openly disclosed all the elements

of the scheme.” (ECF No. 43 at 37.) However, this statement is contrary to the facts

plausibly pled by Plaintiffs, which allege that DaVita in fact concealed the nature of its

so-called “education” programs.

       Defendants also argue that Plaintiffs do little more than make generalized

allegations about Defendants’ awareness of DaVita’s relationship to AKF, and that they

cannot rely on executive knowledge of “core operations” to plead scienter. (See ECF

No. 43 at 35.) This argument relies on the Tenth Circuit’s decision to decline to accept

a “core operations” inference in order to plead scienter, absent particularized facts

showing what executives actually knew. Anderson v. Spirit Aerosystems Holdings, Inc.,

827 F.3d 1229, 1245 (10th Cir. 2016).

       Plaintiffs do much more, however, than make generalized allegations related to

scienter. Plaintiffs allege that DaVita executives were personally involved in DaVita’s

                                             24
reporting of dialysis revenues, revenue per treatment, and other key metrics, and that

they closely tracked the dialysis businesses financial metrics. (ECF No. 36 ¶¶ 242,

246.) See Anderson, 827 F. 3d at 1246. And, unlike in Anderson, Defendants’

statements cannot be characterized as “overly optimistic” projections about DaVita’s

abilities to achieve some outcome, because Defendants statements flatly denied the

existence of the program that Plaintiffs have plausibly alleged existed. See id.

       Defendants also attempt to clarify DaVita’s statement that it “does not steer”

claiming that “DaVita was asserting that it did not engage in illegal conduct and that its

communications with patients about insurance were proper—a position that DaVita

maintains and that the Complaint’s allegations have not contradicted.” (ECF No. 48 at

13.) In proffering this clarification, however, Defendants ignore Plaintiffs substantial

allegations that DaVita’s communications with patients were not solely for the purpose

of education, but rather for persuasion. Defendants’ own definition of “steering”—as

legal communications with ESRD patients—is not necessarily supported by the context

of the statement, or what a reasonable person would understand that statement to

mean. Defendants thus present only a weak plausible alternative explanation as to the

meaning of the statement that it “does not steer.”

       Weighing the totality of the facts plausibly alleged by the Plaintiffs and

Defendants’ plausible alternative explanation, the Court finds that these facts give rise

to a strong inference that Defendants made statements about steering and the source

of Defendants’ financial success with the intent to manipulate, deceive, or defraud, or

were reckless because their statements presented a danger of misleading buyers. See

Tellabs, 551 U.S. at 323.

                                             25
E.     Loss Causation

       “The securities laws are not meant to provide investors with broad insurance

against market losses, but to protect them against those economic losses that

misrepresentations actually cause.” In re Williams Sec. Litig.-WCG Subclass, 558 F.3d

1130, 1137 (10th Cir. 2009) (internal quotation marks omitted). A plaintiff must

demonstrate that losses are “attributable to the revelation of the fraud and not the

myriad other factors that affect a company’s stock price.” Id. On this element of a

Section 10(b) claim, a plaintiff must only provide a short and plain statement of loss

causation that gives the defendant fair notice of the claim and the grounds on which it

rests. Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 346 (2005); Fed. R. Civ. P. 8(a).

       “Loss causation is easiest to show when a corrective disclosure reveals the fraud

to the public and the price subsequently drops.” In re Williams, 558 F.3d at 1137.

However, statements which merely reveal the risk of fraud are insufficient to show loss

causation. Thus, the Ninth Circuit has held that an “announcem ent of an investigation,

without more, is insufficient to establish loss causation,” Loos v. Immersion Corp., 762

F.3d 880, 890 (9th Cir. 2014), but an announcem ent “coupled with a subsequent

revelation of the inaccuracy of that misrepresentation[] can serve as a corrective

disclosure for the purpose of loss causation,” Lloyd v. CVB Financial Corp., 811 F.3d

1200, 1203 (9th Cir. 2016). The Ninth Circuit has also held that a company’s disclosure

of customer complaints referring to allegations of fraud, without more, is also insufficient

to allege loss causation. Curry v. Yelp, Inc., 875 F.3d 1219, 1226 (9th Cir. 2017).




                                            26
       Defendants essentially argue that the announcement of an investigation into

DaVita’s practices, a press report concerning DaVita’s practice of steering patients to

private insurance, and an investor report revealing the extent of DaVita’s profits

attributable to private insurance and the AKF CPA are disclosures of a mere risk of

fraud, rather than a finding of actual fraud, and are thus insufficient to plead loss

causation. (ECF No. 43 at 37–39; ECF No. 48 at 19–20.) Here ag ain, Defendants

focus on whether these public announcements revealed findings of illegality or

fraudulent conduct. In other words, Defendants contend that the public statem ents

merely revealed the risk of fraud, rather than an actual fraud or illegality.

       While DaVita is correct that the announcement of a federal investigation into its

relevant conduct is not, without more, sufficient to allege loss causation, the Court finds

that Plaintiffs have alleged sufficient facts to support a claim of loss causation because

they state facts connecting corrective disclosures revealing the fraudulent nature of the

statements discussed in Part C.2 above to a subsequent price drop. See In re

Williams, 558 F.3d at 1137.

       First, Plaintiffs allege that the St. Louis Post-Dispatch revealed that DaVita

systematically steered all patients to commercial plans, backed by the AKF CPA, with

reference to internal DaVita documents to contradict DaVita’s explicit statement that it

did not steer and merely provided education to ESRD patients. (ECF No. 36

¶¶ 118–21.) Thereafter, DaVita’s stock price dropped $2.86 per share. (Id. ¶ 122.)

Here, the report did not merely reveal a risk of fraud, but rather that DaVita’s business

practices were the opposite of what they represented in public statements. Plaintiffs

also allege that after DaVita’s practices were revealed, the stock price dropped.

                                             27
       In addition, an October 9, 2017 investor report revealed that “as much as

60–80% of [DaVita’s] earning power is derived from its AKF relationship,” after which

the stock dropped by nearly an additional 10%. (Id. ¶¶ 148–49, 151.) This revelation

contradicted DaVita’s express contention that its improvements in commercial mix and

financials was due to the ACA exchanges or improvements in the economy, rather than

primarily due to its steering and relationship to AKF CPA. In this manner Plaintiffs’

allegations have plausibly pled “both that corrective information,” and not merely the

potential of future corrective information, “was revealed and that this revelation caused

the resulting decline in price. In re Molycorp, Inc. Sec. Litig., 157 F. Supp. 3d 987, 1012

(D. Colo. 2016). For these reasons, the Court finds that Plaintiffs have adequately pled

loss causation.

F.     Section 20(a) Claims

       Defendants’ argument to dismiss Plaintiffs’ Section 20(a) claim is derivative of

their Section 10(b) arguments. As discussed above, the Section 10(b) claim is

adequately pled. The Court therefore denies Defendants’ Motion as to the Section

20(a) claims.

                                    IV. CONCLUSION

       For the foregoing reasons, the Court ORDERS as follows:

1.     Defendants’ Motion to Dismiss (ECF No. 43) is DENIED;

2.     The stay entered on November 13, 2017 (ECF No. 35) is LIFTED;

3.     Counsel are directed to contact the Chambers of U.S. Magistrate Judge N. Reid

       Neureiter no later than Monday, April 1, 2019, to schedule a status conf erence to



                                            28
begin the process of preparing an amended scheduling order, and/or for such

further proceedings as Judge Neureiter deems appropriate to move this case

forward.



Dated this 28th day of March, 2019.

                                             BY THE COURT:




                                             William J. Martínez
                                             United States District Judge




                                      29
